
	
		II
		109th CONGRESS
		2d Session
		S. 4043
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency
		  Act of 1991 to designate a portion of Interstate Route 14 as a high priority
		  corridor, and for other purposes.
	
	
		1.Designation of high priority
			 corridor
			(a)In
			 generalSection 1105(c) of
			 the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law
			 102–240; 105 Stat. 2032) is amended by adding at the end the following:
				
					(46)The Interstate
				Route 14 corridor from Wilmington, North Carolina, westward to El Paso, Texas,
				as follows:
						(A)In the State of
				South Carolina, through Myrtle Beach and Orangeburg.
						(B)In the State of
				Georgia, through Augusta, Warner Robins, and Columbus.
						(C)In the State of
				Alabama, through Tuskegee, Montgomery, and Camden.
						(D)In the State of
				Mississippi, through Waynesboro, Laurel, Brookhaven, and Natchez.
						(E)In the State of
				Louisiana, through Vidalia, Ferriday, Jonesville, Pineville, Alexandria, and
				Leesville.
						(F)In the State of
				Texas, through Jasper, Woodville, Corrigan, Lufkin, Trinity, Livingston,
				Huntsville, Madisonville, Bryan/College Station, Cameron, Hearne, Brady,
				Temple, Killeen, Lampasas, Menard, and
				Sonora.
						.
			(b)Limitation on
			 use of certain fundsFunds allocated under section 1927 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act (Public Law
			 109–59; 119 Stat. 1483) to the State of Georgia to conduct a study for a
			 portion of Interstate Route 14 (including the corridor designated under
			 paragraph (46)(B) of section 1105(c) of the Intermodal Surface Transportation
			 Efficiency Act of 1991 (as amended by subsection (a))) shall be used only to
			 conduct that study.
			
